 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LA TWON WEAVER,                                     Case No.: 18cv2888 BTM (LL)
12                                     Petitioner,
                                                         ORDER GRANTING TEMPORARY
13   v.                                                  STAY OF EXECUTION FOR
                                                         PREPARATION OF PETITION
14   RONALD DAVIS, Warden of California
     State Prison at San Quentin,
15
                                     Respondent.
16
17
18         On March 12, 2019, Petitioner filed a Motion for Further Stay of Execution of Death
19   Sentence, requesting a stay “until the filing of the petition for writ of habeas corpus, which
20   is due by November 14, 2019 under the AEDPA statute of limitations.” (ECF No. 14,
21   citing 28 U.S.C. § 2244(d)(1) and Civ LR HC.3(g)(3).) The current stay is set to expire on
22   March 18, 2019. (See ECF No. 5 at 5.)
23         The Local Rules of this district provide for a temporary stay of execution for
24   preparation of the petition, directing that “upon counsel’s application for a temporary stay
25   of execution accompanied by a specification of nonfrivolous issues to be raised in the
26   petition, the district court must issue a temporary stay of execution unless no nonfrivolous
27   issues are presented,” that “[t]he temporary stay will remain in effect for one hundred
28   twenty (120) days to allow newly appointed counsel to prepare and file the petition,” and

                                                     1
                                                                                   18cv2888 BTM (LL)
 1   that “[t]he temporary stay may be extended by the court upon a subsequent showing of
 2   good cause.” Civ LR HC.3(g)(3).
 3         In the declaration filed in support of the instant motion, Petitioner states that “Mr.
 4   Weaver intends to file a petition for writ of habeas corpus in this Court, alleging federal
 5   constitutional errors that entitle him to relief from the judgment of conviction and sentence
 6   of death as set forth in appellant’s opening and reply briefs and petition for writ of habeas
 7   corpus and informal reply filed in the California Supreme Court.” (ECF 14-1, citing People
 8   v. Weaver, 53 Cal. 4th 1056 (2012) and In re La Twon Weaver, California Supreme Court
 9   Case No. S193534.) Upon review of appellant’s opening and reply briefs on direct appeal
10   (see California Supreme Court Case No. S033149, People v. Weaver, La Twon R.,
11   available at https://www.courts.ca.gov/16762.htm, last visited March 13, 2019), and
12   pursuant to Local Rule HC.3(g)(2), the Court GRANTS Petitioner’s motion for a
13   temporary stay of execution for preparation of the petition. The stay will remain in effect
14   for one hundred twenty (120) days, up to and including July 17, 2019.
15   IT IS SO ORDERED.
16   Dated: March 14, 2019
17                                          _______________________________________
18                                          HONORABLE BARRY TED MOSKOWITZ
                                            United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  18cv2888 BTM (LL)
